Morrissey, C. J.
This suit originated in a justice court, where plaintiff instituted proceedings in forcible entry and detention to recover possession of a tract of land. Suit was filed August 21, 1917. On appeal to the district court there was an instructed verdict for defendant. Plaintiff appeals.
Plaintiff alleged that, on or about August 11, 1917, defendant entered upon and took possession of the premises involved. Plaintiff holds title under a deed executed by the former owner, bearing date August 8, 1917. The exact date of delivery is not shown. Defendant claims under a lease from the former owner. On the trial plaintiff admitted by her testimony that she had not received the deed, and that the consideration therefor had not been paid, until after the institution of the suit.
In order to recover, plaintiff must show her right to possession on the date suit was commenced. The deed not having been delivered, nor the consideration paid, there was ho question for the court to submit to the jury, and a verdict was properly directed for defendant.
Affirmed.